J-A07036-22

                               2022 PA Super 139

 RCKA INVESTMENTS LLC                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 CHARLES JOHNSON                         :
                                         :
                   Appellant             :         No. 1051 EDA 2021

               Appeal from the Order Entered May 12, 2021
           In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): Feb. Term, 2021 No. 00244


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

OPINION BY KING, J.:                               FILED AUGUST 11, 2022

     Appellant, Charles Johnson, appeals from the order entered in the

Philadelphia County Court of Common Pleas which granted the motion of

Appellee, RCKA Investments LLC, to dismiss Appellant’s de novo appeal. We

vacate and remand for further proceedings.

     The relevant facts and procedural history of this case are as follows.

Appellant entered into a residential lease agreement with Appellee to rent

Appellee’s property in Philadelphia. On March 5, 2020, Appellee initiated an

eviction action against Appellant in Philadelphia Municipal Court, seeking

possession of the property and a money judgment for failure to make timely

rental payments. On January 22, 2021, the Municipal Court entered judgment

in favor of Appellee, awarding possession of the property and a money

judgment of $24,286.75. On February 1, 2021, Appellant filed a notice of

appeal to the Philadelphia County Court of Common Pleas, seeking a trial de
J-A07036-22


novo. On the same day, the trial court issued a case management order which

stated in relevant part:

         FOR TENANTS ─ SUPERSEDEAS: If you are a tenant and
         you filed the appeal, you must pay money into an escrow
         account to remain in the property until your appeal is
         decided. This is called a supersedeas. The supersedeas will
         suspend the Municipal Court judgment and will prevent your
         eviction until your case is heard by a judge and a final
         decision is made on the appeal. IF YOU FAIL TO PAY YOUR
         MONTHLY RENT INTO ESCROW IN FULL AND ON TIME, YOU
         COULD BE EVICTED BEFORE YOUR APPEAL IS HEARD.

(Case Management Order, filed February 1, 2021, at 1) (emphasis in original).

      Appellant did not deposit funds into an escrow account to seek

supersedeas. On April 15, 2021, Appellee filed a motion to dismiss on the

grounds that Appellant failed to comply with the case management order

because Appellant did not deposit funds into an escrow account. Appellee had

not attempted to execute the judgment for possession prior to filing the

motion to dismiss. On May 12, 2021, the court granted Appellee’s motion and

dismissed Appellant’s appeal with prejudice. Appellant filed a timely notice of

appeal on May 21, 2021. On May 27, 2021, the court ordered Appellant to

file a Pa.R.A.P. 1925(b) concise statement of errors, and Appellant timely

complied on June 16, 2021.

      Appellant raises the following issue for our review:

         Whether the [trial court] may dismiss a tenant’s de novo
         appeal of Philadelphia Municipal Court judgments for money
         and possession solely because the tenant did not seek
         supersedeas against eviction (i.e., did not deposit escrow
         payment or bond with the Office of Judicial Records or apply
         for a reduced payment)?

                                     -2-
J-A07036-22



(Appellant’s Brief at 2).

        On appeal, Appellant asserts that he exercised his right not to seek

supersedeas against eviction when he appealed to the trial court for a trial de

novo.    Appellant claims that neither the case management order nor the

Philadelphia local court rules condition a tenant’s right to pursue an appeal on

depositing money into an escrow account and obtaining a supersedeas.

Appellant argues that the only consequence of failing to deposit money into

an escrow account is the risk of being evicted while the appeal is pending.

Appellant concludes the court erroneously dismissed his appeal, and this Court

should vacate the court’s order and remand for further proceedings in

accordance with the Pennsylvania Rules of Civil Procedure. We agree.

        The relevant standard and scope of review are as follows:

          [T]he application, construction and interpretation of a local
          rule of court are matters primarily to be determined by the
          court promulgating the local rule and we will interfere only
          where the court commits an abuse of discretion. Moreover,
          an abuse of discretion is not merely an error in judgment;
          rather it occurs when the law is overridden or misapplied, or
          when the judgment exercised is manifestly unreasonable or
          the result of partiality, prejudice, bias, or ill will.

Rolla v. Westmoreland Health Sys., 651 A.2d 160, 163 (Pa.Super. 1994).

        Rule 1001 of the Philadelphia County local rules establishes that final

orders issued by the Municipal Court in connection with money judgments and

landlord-tenant orders are appealable to the Court of Common Pleas. See

Phila.Civ.R. 1001(a)(1). Once a notice of appeal is filed, “[t]he proceedings


                                      -3-
J-A07036-22


on appeal shall be conducted de novo in accordance with the Rules of Civil

Procedure that would be applicable if the action being appealed was initially

commenced in the Court of Common Pleas.” Id. Additionally, if the appeal is

from a judgment for possession of property subject to a residential lease:

         [R]eceipt by the Municipal Court of a copy of the Notice of
         Appeal shall operate as a supersedeas only if the
         appellant/tenant, at the time of the filing of the Notice of
         Appeal, deposits with the Office of Judicial Records a sum of
         money (or a bond, with surety approved by the Office of
         Judicial Records) equal to the lesser of three months’ rent
         or the rent actually in arrears on the date of the filing of the
         Notice of Appeal, based on the Municipal Court judgment,
         and thereafter deposits each month with the Office of
         Judicial Records an amount equal to the monthly rent which
         becomes due while the appeal is pending in the Court of
         Common Pleas.

Phila.Civ.R. 1008(c).

      “Local courts have the power to formulate their own rules of practice

and procedure. These rules have equal weight to those rules established by

the Pennsylvania Supreme Court provided that the local rules do not abridge,

enlarge or modify the substantive rights of a party.”          Anthony Biddle

Contractors, Inc. v. Preet Allied Am. St., LP, 28 A.3d 916, 922 (Pa.Super.

2011) (internal quotation and citations omitted). Case management orders

issued by the trial court are court orders setting forth the deadlines and

procedural guidelines governing a case pursuant to the local court rules. See

id. A court may issue sanctions for failure to adhere to the directives of a

case management order in accordance with the Pennsylvania Rules of Civil

Procedure. Id.

                                      -4-
J-A07036-22


      Instantly, the court dismissed Appellant’s de novo appeal, reasoning:

         Appellant failed to comply with the court’s clear, explicit and
         unambiguous case management order.                  The case
         management order lists several options to assist Appellant
         in paying rent money into an escrow account with the Office
         of Judicial Records. These options include instructions
         regarding how to proceed as a low-income party and a
         payment schedule detailing how much rent money should
         be deposited and when. [Appellant] has not deposited any
         money into an escrow account since the court issued its
         order on February 1, 2021. [Appellant] is clearly in violation
         of the court’s order. [Appellant]’s violation of the case
         management order is persistent and ongoing. The court
         exercised its inherent authority to enforce the order. That
         authority extends to dismissal of a party’s case based on its
         failure to follow the court’s orders.

(Trial Court Opinion, filed January 11, 2022, at 5, unpaginated).

      While we do not dispute the court’s authority to enforce case

management orders, neither the case management order nor the Philadelphia

local court rules on which the order is based required Appellant to pursue a

supersedeas as a condition to his appeal. The case management order and

local rules set forth the procedure a tenant must follow to obtain supersedeas

to prevent eviction during the pendency of the appeal. However, nothing in

the order or rule indicates that Appellant must deposit money in escrow to

maintain an appeal. Although the order states that a tenant must pay money

into an escrow account, it qualifies this language by stating that this

requirement is to ensure that the tenant can remain in the property until the

appeal is decided. The order provides no directive regarding escrow payments

for tenants who do not wish to protect against the risk of eviction. Thus, the


                                      -5-
J-A07036-22


court erred in deciding Appellant violated the case management order by

failing to deposit money in an escrow account.1             See Rolla, supra.

Accordingly, we vacate the order granting Appellee’s motion to dismiss and

remand for further proceedings in accord with the rules of civil procedure.2

       Order vacated. Case remanded for further proceedings. Jurisdiction is

relinquished.


____________________________________________


1 We find support in this Court’s prior holding in Morris v. Smith, 584 A.2d
331 (Pa.Super. 1990). Although the disposition in Morris is based on a prior
iteration of Rule 1008 which is no longer in effect, this Court was tasked with
determining a nearly identical situation to the present case. There, the trial
court quashed the appellant’s de novo appeal for failure to deposit money into
an escrow account based on a local court rule which stated:

          If the appellant is the tenant in a landlord/tenant action, the
          appeal shall operate as a supersedeas when the appellant
          files with the Administrator of the Municipal Court a copy of
          the Notice of Appeal attested by the Prothonotary so long as
          rent is paid each month on the date specified in the lease
          agreement with one of the following: the Prothonotary’s
          Office, the Urban League, a bank insured by F.D.I.C. or a
          savings association insured by F.S.L.I.C. and P.S.A.I.C.,
          until final disposition of the appeal.

Id. at 332. This Court determined that the appellant did not forfeit his right
to maintain an appeal by failing to pay money into an escrow account because
nothing in the rule “indicates that the appeal to the court of common pleas is
conditioned on payment of the rent into an escrow account.” Id.

2 Appellee argues that we should remand for further proceedings on the money
judgment only because Appellee has already executed on the judgment for
possession, rendering Appellant’s appeal of the judgment for possession moot.
The issue before us is limited to whether the trial court erred in granting
Appellee’s motion to dismiss. As such, we make no additional determinations
about the substantive merits of Appellant’s underlying de novo appeal.
Accordingly, any issues regarding mootness of Appellant’s claims in the de
novo appeal should be brought before the trial court.

                                           -6-
J-A07036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2022




                          -7-